                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,

             v.                                  NO. 3:18-CR-00021

LANCE GREEN,                                     (JUDGE CAPUTO)
      Defendant.

                                      ORDER
      NOW, this 27th day of November, 2018, IT IS HEREBY ORDERED that the Motion
to Suppress filed by Defendant Lance Green (Doc. 36) is DENIED.


                                               /s/ A. Richard Caputo
                                               A. Richard Caputo
                                               United States District Judge
